EXAMINER’S COMMENT
	This allowance is in response to the amendment filed January 4, 2022 by which claims 1 and 14 were amended and claims 3 and 15 were canceled.

Terminal Disclaimer
The terminal disclaimer filed on January 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,905,258 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
	The addition of the language of claim 3 into independent claim 1 and claim 15 into independent claim 14 is acknowledged, and along with the filing of the Terminal Disclaimed, places the claims in condition for allowance.
The prior art of record fails to show, suggest or provide motivation for the feature added by amendment into claims 1 and 14.
It is noted that Luberto ‘957, which was utilized in the Section 103 to teach the rotational features, required in the previous version of claims 1 and 14, is considered to be the closest Prior Art, and this reference clearly does not teach the feature, now present, in claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




January 7, 2022